    2:18-mn-02873-RMG           Date Filed 10/05/20       Entry Number 884        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

  IN RE: AQUEOUS FILM-FORMING
  FOAMS PRODUCTS LIABILITY                                 MDL No. 2:18-mn-2873-RMG
  LITIGATION

                                                          Case Management Order No. 3F

                                                                This Order relates to
                                                                    ALL CASES




                          CASE MANAGEMENT ORDER NO. 3F
                  (Tolling of Statutes of Limitations and Additional Parties)

       1.      This Order amends the deadline by which a party in a case pending in, or pending

transfer into, this MDL as of August 6, 2019, needs to make a motion to add a new party where

the parties have previously entered into an agreement to toll the applicable statute of limitations

(“Tolling Agreement”) pursuant to CMO No. 3C [Dkt. No. 354].

       2.      CMO No. 3C provides that any such motion to add new parties shall be filed

thirty (30) days from the expiration or termination of the Tolling Agreement but in no event,

filed beyond September 30, 2020 without prior leave of Court. (CMO No. 3C ¶ 3.)

       3.      The Court hereby orders that the deadline to add new parties under CMO 3C shall

be extended to and including thirty (30) days from the expiration or termination of the Tolling

Agreement but, in no event, shall this deadline be extended beyond eighteen (18) months from

the entry of this Order without prior leave of Court. The PEC and Defendants consent to this

new deadline and this Order.




                                                 1
    2:18-mn-02873-RMG         Date Filed 10/05/20     Entry Number 884        Page 2 of 2




         4.   All other provisions of CMO No. 3C remain in effect and are not altered by this

Order.



         AND IT IS SO ORDERED.

                                                   s/ Richard Mark Gergel
                                                   Richard Mark Gergel
                                                   United States District Judge

October 5, 2020
Charleston, South Carolina




                                              2
